In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an amended order of the Family Court, Suffolk County (Dounias, J.), entered September 19, 2001, which sustained the father’s objection to an order of the same court (Plosky, H.E.), dated July 9, 2001, dismissing his petition for modification of his child support obligation, and terminated the father’s support obligation as of June 29, 2001.
Ordered that the amended order is affirmed, with costs.
Since the parties’ child enrolled in full-time training duty at the U.S. Naval Academy at Annapolis and his life at Annapolis was largely controlled by the government, which also provided for the bulk of his material needs, he was clearly engaged in “active military service” to render him emancipated (see 10 USC § 101 [d] [1]; Zuckerman v Zuckerman, 154 AD2d 666). Santucci, J.P., Altman, S. Miller and Luciano, JJ., concur.